Citation Nr: 0605470	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  00-16 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for fungus infection of 
the left hand, feet, thighs, toes, and ears, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO). 

This matter was previously remanded by the Board in November 
2004.

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

In its November 2004 remand, the Board requested that the 
veteran be afforded a VA examination to determine the 
severity of his skin disease.  The examining physician was to 
note whether the veteran's skin disorder was manifested by 
ulceration, extensive foliation, or crusting.  The examiner 
was to also indicate whether the skin disorder had systemic 
or nervous manifestations.  The examiner was to also comment 
on whether the veteran's skin disorder was exceptionally 
repugnant.  The examiner was also asked to estimate and 
report the percentage of the entire body that was affected by 
the skin disorder and the percentage of the exposed areas of 
the body that was affected by the skin disorder.  

The examiner was to also note the existence and approximate 
dates of any inpatient treatment the veteran had received for 
his skin disorder.  The examiner was also requested to render 
an opinion as to whether, and to what extent, the veteran's 
skin disorder affected his ability to hold employment and 
complete job-related tasks.  

The examiner was to further report the types of medications 
that had been required for the veteran's skin condition in 
the year preceding the examination.  The examiner was to also 
note whether the veteran had contraindications to taking 
corticosteroids or other immunosuppressive drugs and if he 
did whether the veteran's skin condition would likely call 
for such medications in the absence of contraindications.  
The examiner was to further indicate whether the veteran used 
medications for his skin disorder and whether the 
manifestations of his skin disorder warranted constant or 
nearly constant use of his medication (or would warrant such 
use in the absence of contraindications).

The examiner was also requested to express an opinion as to 
whether the veteran's skin disability precluded gainful 
employment.  

In May 2005, the veteran was afforded the requested 
examination.  In the examination report, the examiner did not 
comment on whether the skin disorder had systemic or nervous 
manifestations or whether the skin disorder was exceptionally 
repugnant.  The examiner also did not comment on whether the 
veteran's skin disorder affected his ability to hold 
employment and to complete job-related tasks.

In an August 2005 memo, it was noted that the examiner had 
not commented on the affect of the skin disorder on the 
veteran's employability or his ability to perform job-related 
tasks.  

In October 2005, an addendum was prepared.  The report was 
prepared by an individual other than the examiner who 
performed the May 2005 examination.  The examiner noted that 
she had not seen the veteran but had reviewed the claims 
folder.  The examiner indicated that she could not give an 
opinion as to whether the veteran's skin condition was 
repugnant as she had not examined the veteran.  The examiner 
also noted that it was less likely as not that the veteran's 
skin condition precluded him from holding gainful employment.  
In reaching this determination, the examiner made reference 
to a September 14, 2005 VA examination.  The September 2005 
report has not been associated with the claims folder.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2.  Where the Board 
makes a decision based on an examination report that does not 
contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  The medical findings contained in the VA 
examination report do not contain sufficient findings to 
properly rate the veteran's disability.  

Accordingly, this matter is remanded for the following:  

1.  Obtain the report of the VA 
examination conducted on September 14, 
2005.  

2.  Afford the veteran a VA dermatology 
examination to determine the severity of 
his service-connected fungus infection of 
the left hand, feet, thighs, toes, and 
ears.  The claims folder should be made 
available to the examiner prior to the 
examination.  The examiner is requested 
to render the following opinions: 

Is the veteran's skin disorder manifested 
by extensive exfoliation, or crusting?  

Does the skin disorder have systemic or 
nervous manifestations?  

Is the veteran's skin disorder 
exceptionally repugnant?  What percentage 
of the veteran's entire body is affected 
by the skin disorder and what percentage 
of the exposed areas of the body are 
affected by the skin disorder?  

The examiner is also requested to comment 
on whether, and to what extent, the 
veteran's skin disorder affected his 
ability to hold employment and complete 
job-related tasks.  The examiner should 
also note the types of medications that 
have been required for the veteran's skin 
condition in the year preceding the 
examination.  

The examiner is asked to further note 
whether the veteran has contraindications 
to taking corticosteroids or other 
immunosuppressive drugs and if so whether 
the veteran's skin condition would likely 
call for such medications in the absence 
of contraindications.  The examiner 
should also comment on whether the 
veteran uses medications for his skin 
disorder and whether the manifestations 
of his skin disorder warrant constant or 
nearly constant use of his medication (or 
would warrant such use in the absence of 
contraindications).  

3.  After ensuring that all requested 
opinions are contained in the examination 
reports, and all development is complete, 
re-adjudicate the claim and if it is not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


